       Case 1:21-cv-00045-SPW-TJC Document 30 Filed 08/20/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

  STACY MILLER and A FEW GOOD                        CV 21-45-BLG-SPW-TJC
  CLEANERS, individually and on behalf
  of all others similarly situated,

                     Plaintiffs,                              ORDER

 vs.

 FIRST INTERSTATE BANK and
 DOES 1 through 100,

                     Defendants.

       Defendant First Interstate Bank has advised the Court that it opposes

Plaintiffs’ Motion to Stay Proceedings Pending Mediation. (Doc. 26, 29.)

Accordingly, Defendant will be afforded the opportunity to file a brief in

opposition to the motion should it so choose.

       IT IS HEREBY ORDERED that Defendant is granted 14 days, or until

September 3, 2021, to file a brief in opposition to Plaintiffs’ Motion to Stay.

       DATED this 20th day of August, 2021.


                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
